





CITATION:
R. v.
Nilsen
, 2011 ONCA 322



DATE: 20110427



DOCKET: C48387



COURT OF APPEAL FOR ONTARIO



Rosenberg, Rouleau and Karakatsanis JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Sandra
Nilsen



Appellant



Sandra
Nilsen
, in person



Geoffrey
Uyeno
, for the respondent



Heard: April 12, 2011







ENDORSEMENT



[1]

At the conclusion of the appellants oral argument in
    this case, we indicated that we did not need to hear from the prosecutor and
    that the appeal was dismissed, with reasons to follow.  These are those reasons.

[2]

The appellant appeals from the decision of Trafford J.
    dismissing her application for
certiorari
to quash her convictions for offences of dog running at large contrary to a
    City of Toronto By-law and fail to exercise reasonable precautions to prevent
    the dog from biting or attacking another domestic animal and being owner of a
    dog that bit or attacked another domestic animal both contrary to the
Dog Owners Liability Act.
Trafford J. held that
certiorari
was not available and that the appellant should have
    pursued her appeal rights under the
Provincial
    Offences Act
to the Provincial Offences Appeal Court.  We agree with that decision.  Section 141(3) of that Act provides:  No application shall be made to quash a
    conviction, order or ruling from which an appeal is provided by this Act,
    whether subject to leave or otherwise.  That provision makes it clear that
certiorari
is not available in these circumstances and that the appellant was required to
    pursue her appeal remedies.

[3]

All of the issues that the appellant attempted to raise
    before Trafford J. and again in this court could be raised by way of appeal
    including her complaints about the conduct of the prosecutor, the conduct of
    the justice of the peace, the validity of the
informations
,
    the allegations concerning the transcript, the sufficiency of the evidence and
    the amount of the penalties.  Other
    complaints by the appellant that she claims go to jurisdiction of the
    provincial offence court are without merit.  In particular, her claim that she was not properly served, that the city
    official did not have the authority to swear the information, and that city
    officials trespassed on her property did not affect the courts
    jurisdiction.  Finally, there is no merit
    to the appellants claim of illegal merger.  The justice of the peace had jurisdiction to try the offences.  That there may have been other orders made,
    such as the interim order of July 25, 2005, did not affect the jurisdiction of
    the trial court.


Signed:           M.
    Rosenberg J.A.

Paul
    Rouleau J.A.

Karakatsanis
    J.A.


